In an action to recover damages on the theory of nuisance, plaintiffs appeal from an order of the Supreme Court, Kings County, dated December 1,1975, which, inter alia, denied their motion to strike the answers of two of the individual defendants, on condition that the said defendants produce for examination on their behalf the persons who have knowledge of the facts. Order modified, in the exercise of discretion, by deleting the second decretal paragraph thereof and substituting therefor the following: "Ordered, that the plaintiffs’ motion to strike the answers of Bishop Mugavero and Msgr. Klohr is denied upon condition that Msgr. Klohr submit to examination before trial.” As so modified, order affirmed, with $50 costs and disbursements to appellants. The examination shall proceed at a time and place to be fixed in a written notice of not less than 10 days to be given by plaintiffs, or at such other time and place as the parties may agree. The record reveals that of the two individual defendants sought to be examined before trial by the plaintiffs, Msgr. Klohr would be the person more likely to have personal knowledge of facts pertaining to the issues in dispute since he lives at the church property which adjoins the plaintiffs’ residence. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Titone, JJ., concur.